Citation Nr: 0829879	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-18 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for blindness due to 
retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to December 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2004 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2007, a 
videoconference hearing was held before the undersigned.  A 
transcript of this hearing is of record.  The case was before 
the Board in September 2007 when it was remanded for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Service connection may be granted for hereditary diseases, 
such as retinitis pigmentosa, which either first become 
manifest during service or which preexisted service and 
progressed at an abnormally high rate during service.  
VAOPGCPREC 67-90 (July 18, 1990); VAOGCPREC 82-90 (July 18, 
1990).

A veteran is presumed to be in sound condition upon entrance 
into service, except for defects, infirmities or disorders 
noted when examined, accepted, and enrolled for service, or 
where evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment.  38 U.S.C.A. § 1111.

Pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in 
order to rebut the presumption of soundness on entry into 
service, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).  

On May 1966 entrance examination, defective vision was 
clinically noted and the veteran reported wearing 
contacts/glasses.  Fields of vision and night vision were not 
reported.  During a routine examination completed about six 
months after the veteran entered service, he reported that he 
had experienced "eye trouble."  On October 1968 separation 
examination, distant vision was 20/20 in both eyes.  The 
veteran reported that he wore glasses/contacts; however, the 
vision testing appears to show his uncorrected vision 
(corrected vision findings are not noted).

Private medical evidence reveals an initial diagnosis of 
retinitis pigmentosa in June 1978.  The veteran has testified 
that he first noticed problems with his eyes, including night 
vision problems, when he was eleven or twelve years old.  
Textual evidence of record indicates that retinitis 
pigmentosa initially affects night and peripheral vision.  
PROFESSIONAL GUIDE TO DISEASES 1180-81 (6th ed. 1998).  

The veteran has said and a December 2005 lay witness 
statement from G. W. B. supports that during basic training 
he went into a tear gas house and pulled off his mask 
exposing his eyes to tear gas.  The veteran stated that after 
this exposure his eyes would itch and tear up and that he 
started to notice his night vision was rapidly worsening.  
G. W. B. stated that after the tear gas exposure he noticed 
that the veteran was not getting around as well at night and 
that he would follow close behind G. W. B. when they were 
together.  The veteran has also stated his belief that night 
duty during service and his exposure to low lighting 
conditions may have aggravated retinitis pigmentosa.

In order to clarify whether the veteran's retinitis 
pigmentosa pre-existed service, or was incurred in or 
aggravated by service, the Board's September 2007 remand 
requested that several opinions be obtained upon VA 
examination.  In its instructions, the Board asked that the 
examiner review the veteran's claims file, note the veteran's 
decreased visual acuity on service entrance examination, his 
complaints of decreased night vision, and alleged tear gas 
exposure during service.  It also asked the examiner to 
provide a rationale for any opinion given.  While the May 
2008 VA examiner responded to the questions posed, he did not 
provide a rationale or note any of the factors discussed 
above, other than the veteran's complaints of decreased night 
vision.  As a result, the May 2008 examination report does 
not provide the Board with sufficient detail to determine 
whether there is clear and unmistakable evidence to rebut the 
presumption of soundness.  Stefl v. Nicholson, 21 Vet. App. 
120 (2007) (noting that a medical opinion must describe the 
disability in sufficient detail so the Board can make a fully 
informed evaluation of the disability).  Also, a remand by 
the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  As the RO has not 
substantially complied with the September 2007 remand 
instructions, a further remand is necessary. 

Accordingly, the case is REMANDED for the following:

1.	The RO should forward the veteran's 
claims file to the May 2008 VA examiner 
(if available, to another ophthalmologist, 
if not) for review and an updated medical 
opinion.  

If the May 2008 VA examiner is available, 
he should be asked to review the veteran's 
claims file again, including his May 2008 
examination report and the opinions he 
provided therein.  He should be asked to 
provide a rationale for these opinions, 
considering textual evidence of record and 
accepted medical principles pertaining to 
the history, manifestations, clinical 
course, and character of retinitis 
pigmentosa.  He should also comment on the 
veteran's decreased visual acuity noted on 
service entrance examination, his 
complaints of decreased night vision, and 
alleged tear gas exposure during service, 
and the relationship of these factors, if 
any, to the etiology of the veteran's 
retinitis pigmentosa.  

If the May 2008 ophthalmologist is 
unavailable, then another ophthalmologist 
should be asked to review the veteran's 
claims file and provide an opinion.  The 
examiner must explain the rationale for 
all opinions given, considering textual 
evidence of record and accepted medical 
principles pertaining to the history, 
manifestations, clinical course, and 
character of retinitis pigmentosa.  The 
examiner should comment on the veteran's 
decreased visual acuity on service 
entrance examination; the veteran's 
complaints of decreased night vision, and 
alleged tear gas exposure during service 
and the relationship of these factors, if 
any, to the etiology of the veteran's 
retinitis pigmentosa.  The examiner should 
respond to the following questions:  

A) When was retinitis pigmentosa initially 
clinically manifest (i.e., prior to 
service, during service, or after service) 
as shown by the evidence of record?  

B) If the response to A is that retinitis 
pigmentosa was manifested prior to 
service, did it permanently increase in 
severity or progress at an abnormally high 
rate during the veteran's service?  

C) If it permanently increased in severity 
or progressed at an abnormally high rate 
during service, was such increase due to 
the natural progress of the disorder?

2.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




